Case 3:21-cv-00414-MMH-MCR Document 40 Filed 07/20/21 Page 1 of 4 PageID 364




                       UNITED STATES DISTRICT COURT
                     OF THE MIDDLE DISTRICT OF FLORIDA

                        Case No.: 3:21-cv-00414-MMH-MCR

AMY DONOFRIO,

       Plaintiff

v.

DUVAL COUNTY PUBLIC SCHOOLS
and SCOTT SCHNEIDER, individually,

      Defendants.
__________________________________/

           PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

       Plaintiff, AMY DONOFRIO, by and through her undersigned counsel hereby

provides this response to the Court’s Order to Show Cause dated July 15, 2021 (DE

38). Pursuant to the Case Management and Scheduling Order and Referral to

Mediation (DE 29), the parties were to submit their disclosure statements by July 9,

2021. Plaintiff, through her counsel, did not submit her disclosure statements by that

deadline. Therefore, this court sua sponte issued its Order to Show Cause, requesting

Plaintiff file a written response by July 29, 2021. In support of her response, Plaintiff

states as follows:

       On June 30, 2021, the parties attended a settlement conference before

Magistrate Judge Monte C. Richardson (DE 37). The conference ended in an impasse,

but the opportunity opened the door for the parties to begin meaningful discussions.

Since that time, the parties have continued to engage in settlement discussions. Since


                           Plaintiff’s Response to Order to Show Cause
                                            Page 1 of 4
Case 3:21-cv-00414-MMH-MCR Document 40 Filed 07/20/21 Page 2 of 4 PageID 365




any agreement will need to be approved by the School District, the parties have

discussed a 30 day stay of the matter. Regrettably, the parties were unable to file a

request for that stay prior to the July 9, 2021, deadline that precipitated this Order to

Show Cause.

      The parties anticipate filing a joint Motion to Stay once we have resolved this

Order to Show Cause. The basis of the Motion to Stay will be to fully explore

settlement options considering the fruitful discussions between the parties.

      As counsel for Amy Donofrio, the Plaintiff, the undersigned regrets not

requesting additional time or notifying the court sooner. The Plaintiff is mindful of her

court obligations and sincerely respectfully requests the court not dismiss her case for

failure to prosecute or impose sanctions. If the parties are unable to agree to a

settlement, Plaintiff is prepared to meet all other deadlines set out in the Case

Management and Scheduling Order (DE 29).

      WHEREFORE, for good cause shown, Plaintiff respectfully request the Court

not to dismiss her case or impose sanctions.


                                   s/Cathleen Scott
                                   Cathleen Scott, Esq.
                                   Florida Bar No. 135331




                           Plaintiff’s Response to Order to Show Cause
                                            Page 2 of 4
Case 3:21-cv-00414-MMH-MCR Document 40 Filed 07/20/21 Page 3 of 4 PageID 366




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by e-
mail on July 20, 2021 on all counsel or parties of record on the Service List below.

 SCOTT WAGNER & ASSOCIATES,                     SOUTHERN POVERTY LAW
 P.A.                                           CENTER, INC.
 250 South Central Boulevard, Suite 104-        P.O. Box 12463
 A                                              Miami, FL 33101
 Jupiter, FL 33458                              Facsimile: (786) 237-2949
 Secondary Address:101 Northpoint               www.splcenter.org
 Parkway
 West Palm Beach, FL 33407                      s/Bacardi Jackson
 Telephone: (561) 653-0008                      Bacardi Jackson, Esq.
 Facsimile: (561) 653-0020                      Florida Bar No. 47728
 www.ScottWagnerLaw.com                         Telephone: (786) 570-8047
                                                Primary e-mail:
 s/Cathleen Scott                               Bacardi.Jackson@splcenter.org
 Cathleen Scott, Esq.                           Secondary e-mail:
 Florida Bar No. 135331                         Bethell.Forbes@splcenter.org
 Primary e-mail:
 CScott@scottwagnerlaw.com                      s/Evian White De Leon
 Secondary e-mail:                              Evian White De Leon, Esq.
 mail@scottwagnerlaw.com                        Florida Bar No. 84790
                                                Telephone: (786) 447-7755
 s/Pamela Jorgensen                             Primary e-mail:
 Pamela Jorgensen, Esq.                         Evian.WhiteDeLeon@splcenter.org
 Florida Bar No. 1008151                        Secondary e-mail:
 Primary e-mail:                                Shirley.Kennedy@splcenter.org
 PJorgensen@scottwagnerlaw.com
 Secondary e-mail:
 mail@scottwagnerlaw.com




                          Plaintiff’s Response to Order to Show Cause
                                           Page 3 of 4
Case 3:21-cv-00414-MMH-MCR Document 40 Filed 07/20/21 Page 4 of 4 PageID 367




                                 SERVICE LIST
                       Case No.: 3:21-cv-00414-MMH-MCR

Stephen D. Busey
John R. Thomas
Florida Bar Number 117790
Florida Bar Number 77107
Smith Hulsey & Busey
One Independent Drive, Suite 3300
Jacksonville, Florida 32202
(904) 359-7700
(904) 359-7708 (facsimile)
busey@smithhulsey.com
jthomas@smithhulsey.com
Attorneys for Duval County School Board

Valeen M. Arena
Florida Bar No.: 117594
vma@bedellfirm.com
Henry M. Coxe, III
Florida Bar No.: 0155193
hmc@bedellfirm.com
Michael E. Lockamy
Florida Bar No.: 69626
mel@bedellfirm.com
Bedell, Dittmar, DeVault, Pillans & Coxe, P.A.
The Bedell Building
101 East Adams Street
Jacksonville, Florida 32202
Telephone: (904) 353-0211
Facsimile: (904) 353-9307
Attorney for Defendant Scott Schneider




                           Plaintiff’s Response to Order to Show Cause
                                            Page 4 of 4
